Citation Nr: 1439312	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-13 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran initially requested a hearing before the Board in his May 2011 VA Form 9.  However, in an August 2013 statement, the Veteran indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

During the period on appeal, the Veteran's hypertension was not manifested by systolic blood pressure predominately 200 or more, or diastolic blood pressure predominately 110 or more on continuous medication for control.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased evaluation for hypertension.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010). Letters dated August, October and December 2009 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in April 2010.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in September 2009, November 2009, and February 2011.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The September 2009, November 2009, and February 2011 VA examination reports are thorough and supported by VA outpatient treatment records.  The examination in this case is an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Increased Rating

The Veteran contends that he is entitled to a rating in excess of 10 percent for his service-connected hypertension.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

Hypertensive vascular disease warrants a 10 percent rating when diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or with a history of diastolic pressure is predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure of predominantly 110 or more or systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure of predominantly 120 or more.  A 60 percent rating requires diastolic pressure of predominantly 130 or more.  38 C.F.R. § 4.104, DC 7101 (2013).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with a diastolic blood pressure of less than 90.  38 C.F.R. § 4.104, DC 7101, Note 1.

On VA examination in September 2009, the Veteran reported symptoms of high blood pressure, headache, morning headache, dizziness, confusion, fatigue, shortness of breath, change in vision, anxiety, increased sweating, red skin and pale skin.  The Veteran stated that his cardiologist told him that his heart was enlarged due to hypertension.  Examination revealed that the Veteran's blood pressure was 145/80 lying down, 145/90 in the sitting position, and 160/100 in the standing position.  His pulse rate was 72 per minute.  His heart had regular rate and rhythm.  The Veteran's heart size was normal.  A chest x-ray showed moderate expansion of the lungs with elevation of both hemidiaphrams.  The echocardiogram (ECG) showed moderate inferior infarct, age undetermined.  The diagnosis was essential hypertension, hypertensive heart disease with left ventricular wall hypertrophy, and status post inferior wall myocardial infarction.  The examination report indicated that the Veteran was able to perform all activities of daily life and work as IT Senior Project Manager, but did have to be diligent in taking medications to keep blood pressure under control.

At a November 2009 VA examination, the Veteran had no symptoms of angina, dyspnea, fatigue, dizziness or syncope.  The examiner noted there was no history of any acute cardiac illness, and no history obtained of acute myocardial infarction, congestive heart failure, or acute rheumatic heart disease.  The Veteran's blood pressure was 135/81 in the supine position, 128/74 in the sitting position, and 126/70 in the standing position.  The Veteran's pulse was 85-86-84.  The examiner noted the Veteran had a ruddy, reddened complexion.  There were no abnormalities noted on limited undilated fundal examination.  The heart examination revealed regular rate and rhythm, with no murmur, rub or gallop noted.  The Veteran's carotid pulses 2+ and equal, with no peripheral edema, venous stasis or active varicosities.  Pedal pulses 2+ and equal bilateral.  The diagnosis was hypertensive vascular disease, with good blood pressure control on current medication regiment.  There was no evidence noted on examination of percussive cardiac enlargement noted.  The examiner stated there was no evidence of hypertensive heart disease and the Veteran's ETT test revealed a METS 11.40.

In February 2011 the Veteran underwent a VA examination and denied problems with chest pain, breathlessness, or headaches.  The Veteran's blood pressure was 110/72 in the supine position, 114/70 in the sitting position, and 118/72 in the standing position.  The Veteran's pulse rate was 72 per minute, and noted as regular.  The examiner noted the Veteran was a heavyset man who appeared approximated his stated age.  The neck examination revealed normal carotid pulses with no bruits, and no thyroid enlargement.  The Veteran's heart rhythm was regular.  The Veteran's EKG from 2009 showed no abnormalities, and he performed well on an exercise test taken at that time.  The diagnosis was essential hypertension, without complication and controlled with medication.  The examiner further noted the Veteran's blood pressure remained under good control with no major change in medications.

Private treatment records dated June 2008 to May 2014 showed that the Veteran's blood pressure readings ranged from 110 to 150 systolic readings and 70 to 90 diastolic readings.

Based on the evidence, the Board finds that the Veteran's hypertension was not more than 10 percent disabling under DC 7101 during the period under consideration.  The evidence fails to indicate diastolic blood pressure readings of predominantly 110 or more or systolic blood pressure readings of predominantly 200 or more as required for a 20 percent rating.  The evidence shows systolic blood pressure readings that are all below 200 and diastolic blood pressure readings that are all below 110.  In sum, the weight of the credible evidence demonstrates that the Veteran's hypertension does not warrant a rating in excess of 10 percent disabling during the period on appeal.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

Ratings in excess of those assigned are provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's hypertension.  The record does not reflect that the Veteran has been hospitalized due to his hypertension at any time during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In the present appeal, the Veteran is employed. Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An increased rating in excess of 10 percent for hypertension is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


